DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
2.	Claim 8 is objected to because of the following informality: please, substitute “deltapectoral” (line 2) with --deltopectoral--. Appropriate correction is required.

Drawings
3.	The drawings are objected to because Figures 3, 4, 5, 6, 8A, 9A, 11, 13, and 24 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g) and the “Brief Description of the Drawings" section of the instant application. Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. 
The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
a. Therefore, the “additionally comprising the step of securing the implant within the cavity using a bone screw” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 U.S. Patent No. 8,038,719 B2, claims 1-20 of U.S. Patent No. 9,693,784 B2, and claims 1-19 of U.S. Patent No. 10,786,265 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-15 of the application and claims 1-14 U.S. Patent No. 8,038,719 B2, claims 1-20 of U.S. Patent No. 9,693,784 B2, and claims 1-19 of U.S. Patent No. 10,786,265 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-14 U.S. Patent No. 8,038,719 B2, claims 1-20 of U.S. Patent No. 9,693,784 B2, and claims 1-19 of U.S. Patent No. 10,786,265 B2 is in effect a “species” of the “generic” invention of claims 1-15. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-15 of the application are anticipated by claims 1-14 U.S. Patent No. 8,038,719 B2, claims 1-20 of U.S. Patent No. 9,693,784 B2, and claims 1-19 of U.S. Patent No. 10,786,265 B2, it is not patentably distinct from claims 1-14 U.S. Patent No. 8,038,719 B2, claims 1-20 of U.S. Patent No. 9,693,784 B2, and claims 1-19 of U.S. Patent No. 10,786,265 B2.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. Regarding independent claim 1, the recitation “the body having a bearing surface on a peripheral edge thereof into the cavity” (lines 4-5) is vague and confusing, rendering claim 1 indefinite as to the scope of the invention. Is the “bearing surface” the one “into the cavity”? The figures of the instant application clearly show the bearing/articulating surface as exposed (rather than being “into the cavity”), in order to articulate with a humeral implant. Claims 2-14 depend from claim 1.
b. Regarding independent claim 15, the recitation “the body having a bearing surface on a peripheral edge thereof into the cavity” (lines 4-5) is vague and confusing, rendering claim 15 indefinite as to the scope of the invention. Is the “bearing surface” the one “into the cavity”? 
c. Regarding independent claim 1, the recitation “such that at least a portion of a peripheral edge of the body” (lines 5-6) renders claim 1 indefinite as to the scope of the invention. Claim 1 already recites “a peripheral edge” at lines 4-5 (i.e., “the body having a bearing surface on a peripheral edge thereof”). Are said “edges” the same edge, or different edges? Claims 2-14 depend from claim 1.
d. Regarding independent claim 15, the recitation “such that at least a portion of a peripheral edge of the body” (lines 5-6) renders claim 15 indefinite as to the scope of the invention. Claim 15 already recites “a peripheral edge” at lines 4-5 (i.e., “the body having a bearing surface on a peripheral edge thereof”). Are said “edges” the same edge, or different edges?
e. Claim 1 recites the limitation "the adjacent glenoid surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-14 depend from claim 1.
f. Claim 15 recites the limitation "the adjacent glenoid surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11.	Claims 1, 2, 4, 7, 10, and 12-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Mikhail (US 5,489,310).
Regarding independent claim 1 and independent claim 15, Mikhail ‘310 discloses a method of treating a patient, comprising the steps of:
identifying a patient having a glenoid surface (Figures 9-19);
reaming a cavity into the glenoid surface (Figures 10-14); and
inserting a glenoid implant (Figures 17 and 18 - implant 50; Figure 19 - implant 60) having a body (51 + 52 + 53) and a peg (Figure 17 - peg 54; Figure 19 - peg 67), the body having a bearing surface (51) on a peripheral edge thereof into the cavity (Figures 9-19 – cavity 23), such that at least “a portion” of a peripheral edge of the body resides below the adjacent glenoid surface (Figures 9-19) and the portion residing below the adjacent glenoid surface is circumferentially surrounded by cortical bone of the glenoid (Figures 9-19).
Regarding independent claim 15, the portion residing below the adjacent glenoid surface lies directly adjacent to and is circumferentially surrounded by cortical bone of the glenoid (Figures 9-19).

    PNG
    media_image1.png
    427
    573
    media_image1.png
    Greyscale

Notice, the claim language does not really define: (i) the particular structure of the “a peripheral edge”, (ii) the particular metes and bounds of the “a peripheral edge”, and (iii) the particular spatial disposition of the “at least a portion of a peripheral edge”. Therefore, the “edge” and the “a portion” can be arbitrarily assigned. Notice, the recitation “circumferentially surrounded by cortical bone” does not limit the “edge” or the “a portion” to contact the cortical bone. It only requires the “edge” or the “a portion” to be “circumferentially surrounded” by cortical bone. In other words, the “circumferentially surrounded” could be spatial, without requiring direct contact with cortical bone. Further notice, Figures 9-19 of Mikhail ‘310 teach leaving cortical bone around the glenoid intact (Figures 17 and 18; C1:L63-65; C4:L55-65).
Regarding claim 2, Mikhail ‘310 discloses wherein the reaming a cavity step comprises reaming a circular cavity (Figures 15 and 18).
Mikhail ‘310 discloses additionally comprising the step of securing the implant within the cavity using bone cement (C6:L49-54; C7:L5-8).
Regarding claim 7, Mikhail ‘310 discloses additionally comprising the step of stabilizing the implant within the cavity using the peg extending from a medial surface of the implant (Figures 9-19).
Regarding claim 10, Mikhail ‘310 discloses wherein the reaming a cavity step comprises reaming a cavity wholly within the boundary of the native glenoid cavity without destroying the peripheral margin of the glenoid surface (Figures 17 and 18; C1:L63-65). 
Regarding claim 12, Mikhail ‘310 discloses wherein the reaming a cavity step is accomplished while leaving the majority of the inferior capsule intact (Figures 17 and 18; C1:L63-65). 
Regarding claim 13, Mikhail ‘310 discloses wherein the reaming a cavity step is accomplished while leaving the peripheral cortex intact (Figures 17 and 18; C1:L63-65). 
Regarding claim 14, Mikhail ‘310 discloses wherein the reaming a cavity step is accomplished using a power drill having a 90 degree bend (see annotated Figure 10, below).

    PNG
    media_image2.png
    193
    394
    media_image2.png
    Greyscale
 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikhail (US 5,489,310).
Mikhail ‘310 discloses the invention as claimed, except for particularly disclosing wherein the reaming a cavity step comprises reaming an oblong cavity. It would have been obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to modify the glenoid cavity of Mikhail ‘310 to fit the implant whether the implant is circular or oblong since the shape of the cavity is dependent on the shape of the implant. Applicant has failed to state why it is critical that the reamed shape be of a circular or oblong shape since it seems the only design constraint is that the reamed cavity be of the same shape as the implant creating a mated surface that acts as an additional anchor with the peg. This particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.

15.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikhail (US 5,489,310) in view of Tallarida et al. (US PG Pub No. 2002/0055783 A1).
Mikhail ‘310 discloses the invention as claimed, except for particularly disclosing additionally comprising the step of securing the implant within the cavity by press fit. However, this is already known in the art. For example, Tallarida et al. ‘783 teaches a method for joint resurface repair using press fit ([0102] – “Alternatively, other engagement mechanisms such as snap-fits, press-fits, threads, or coupling elements, for example, may also be used”). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an implant secured via press-fit, as taught and suggested by Tallarida et al. ‘783, with the invention of Mikhail ‘310, in order to provide an alternative anchoring ability without the use of a foreign substance such as bone cement.

16.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikhail (US 5,489,310) in view of Burkhead et al. (US 4,964,865).
Mikhail ‘310 discloses the invention as claimed, except for particularly disclosing additionally comprising the step of securing the implant within the cavity using a bone screw. However, this is already known in the art. For example, Burkhead et al. ‘865 teaches a modular glenoid implant that is secured within the cavity using a bone screw (see Figures 9-10).
Mikhail ‘310 and Burkhead et al. ‘865 are concerned with the same field of endeavor, namely glenoid implants.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the glenoid implant in the method of Mikhail ‘310 by substituting it for the implant of Burkhead et al. ‘865 or incorporating a bone screw to anchor the glenoid implant of Mikhail ‘310 in place, as taught by Burkhead et al. ‘865, as it is a mere combination/substitution of prior art elements that produces predictable results of replacing a glenoid surface.

17.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikhail (US 5,489,310) in view of Arcand (US 6,368,353 B1).
Regarding claim 8, Mikhail ‘310 teaches the method substantially as claimed. Mikhail ‘310 fails to teach a deltopectoral approach.
However, Arcand ‘353 teaches a method of performing a shoulder replacement surgery wherein the shoulder is accessed via a deltapectoral approach (C7:L51-58).
Mikhail ‘310 and Arcand ‘353 are concerned with the same field of endeavor, namely shoulder replacement surgeries.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Mikhail ‘310 by incorporating a deltopectoral approach, as taught by Arcand ‘353, in order to employ a well-known surgical technique.

18.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikhail (US 5,489,310) in view of Wolf (US PG Pub No. 2001/0047210 A1).
Mikhail ‘310 discloses the invention as claimed, except for particularly disclosing the step of accessing the glenoid via an anterolateral approach. However, this is already known in the art. For example, Wolf ‘210 teaches the step of accessing the glenoid via an anterolateral approach in order to avoid easier and direct glenoid access without posterior capsular releases and vigorous retraction ([0030]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of the step of accessing the glenoid via an anterolateral approach, as taught by Wolf ‘210, with the invention of Mikhail ‘310, in order to avoid easier and direct glenoid access without posterior capsular releases and vigorous retraction.

19.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikhail (US 5,489,310) in view of Sharratt (US PG Pub No. 2005/0119531 A1).
Regarding claim 11, Mikhail ‘310 teaches the method substantially as claimed, including accessing the glenoid via an incision. Mikhail ‘310 did not particularly disclose the incision size as no more than 9 cm in length (9 cm = 3.543 inches). 
However, Sharratt ‘531 teaches a method of performing a shoulder replacement surgery wherein the shoulder is accessed through an incision of about 3 inches, i.e., no more than about 9 centimeters ([0020]).
Mikhail ‘310 and Sharratt ‘531 are concerned with the same field of endeavor, namely shoulder replacement surgeries.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Mikhail ‘310 by incorporating an incision size as claimed, as taught by Sharratt ‘531, in order to minimize trauma to the patient.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – Figure 1 of Pria (US PG Pub No. 2004/0220674 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774